Citation Nr: 1813673	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO. 14-26 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for peripheral neuropathy, upper extremities as secondary to the service-connected disability of diabetes mellitus type 2.

3. Entitlement to service connection for peripheral neuropathy, lower extremities as secondary to the service-connected disability of diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from April 1968 to April 1970. The Veteran is a Purple Heart medal recipient. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Phoenix, Arizona, Regional Office (RO). 

In April 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.

The issues of service connection for peripheral neuropathy for upper and lower extremities are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2017, the Veteran withdrew his appeal for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to entitlement to service connection for PTSD have been met. 38 U.S.C.A. §§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In his April 2017 hearing testimony, the appellant notified the Board that he wished to withdraw his appeal for entitlement to service connection for PTSD. The Veteran has withdrawn service connection claim for PTSD. There remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The claim for entitlement to service connection for PTSD is dismissed.


REMAND

Remand is necessary to obtain additional medical treatment records and a VA examination.

The case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his peripheral neuropathy of the upper and lower extremities. After acquiring this information and obtaining any necessary authorization, obtain and associate any pertinent records with the claims file or e-folder. 

A specific request should be made for VA treatment records from the VAMC Seabock in Casa Grande, Arizona, dated from 2013. 

2. After all available records have been associated with the claims file and/or e-folder, schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the upper and lower extremities. The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner. The examination report should reflect that such review was accomplished. 

a. As noted above, the examiner should review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

* In a February 2012 VA examination for diabetes mellitus, the examiner noted that the Veteran did not have diabetic peripheral neuropathy. 

* In private treatment records from October 2013, the Veteran's treating physician reported peripheral neuropathy with paresthesia consistent with a history of diabetes. The clinician also ruled out lumbosacral radiculopathy. 

* In a November 2013 private treatment note an EMG study indicated peripheral sensory neuropathy with signs of demyelination. 

* In a May 2014 VA treatment record, a clinician reported a diagnosis of peripheral neuropathy with gabapentin as treatment. The VA clinician noted the Veteran was seeing an "outside physician" for this peripheral neuropathy condition. 

* In an August 2014 VA treatment note the Veteran reported neuropathy pain in his feet that was due to diabetes. In a separate August 2014 VA treatment note the Veteran had complaints of pain in his low back, knees, and feet, accompanied with neuropathy. 

b. The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

c. The examiner must provide an opinion as to whether the Veteran's has a current diagnosis for peripheral neuropathy in the upper and lower extremities. If the examiner concludes that no diagnosis exists please provide reasoning supported by medical evidence that explains why their opinion differs from that of the Veteran's treating physicians. 

d. If the examiner concludes the Veteran does have a diagnosis for peripheral neuropathy of the upper and/or lower extremities, the examiner must provide an opinion as to whether his neuropathy began during a period of active service, or existed prior to service and was aggravated by service. 

e. The examiner must also provide an opinion as to whether the Veteran's peripheral neuropathy was caused or aggravated by the Veteran's service-connected diabetes. 

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


